IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,854-01


                  EX PARTE JOEDAVID ALEXANDER ROJAS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1494013-A IN THE 182ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault of a

family member and sentenced to imprisonment.

        Applicant filed this habeas application in the trial court on June 16, 2017, arguing ineffective

assistance of counsel, involuntary plea, and actual innocence. The trial court entered an order

designating issues on July 10, 2017. The district clerk forwarded the habeas application to this Court,

and it was received here on May 6, 2019, but there are no findings from the trial court resolving the

disputed factual issues. The application is remanded to the trial court to allow the trial judge to
complete an evidentiary investigation and enter findings of fact and conclusions of law resolving the

disputed factual issues.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: May 22, 2019
Do not publish